Title: To Thomas Jefferson from Henry Dearborn, 4 May 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir
                     
                     May 4th. 1808
                  
                  Upwards of eighteen months ago Capt. Fleming (the store keeper at Westpoint) resigned his office, and Alexander Thompson was appointed storekeeper; altho Thompson is generally said to be an honest man, he has exhibited so many proofs of incapacity for transacting the business of the office, as to render it improper to confide in his judgement in any transaction that requires an expenditure of money. I therefore concider it my duty to request that he may be removed from his office, and I take the liberty of proposing Capt. Jona. Snowden as a suitable character to fill the place, of store keeper at Westpoint, Capt. Snowden is an old revolutionary officer, & an invalid, I think him not only well qualified for the place, but highly deserving of it.—
                  with the most respectfull esteem I am Sir Your Huml Servt—
                  
                     H. Dearborn
                     
                  
                  
                     N.B. The compensation is $650, a year—
                  
               